Citation Nr: 0946937	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  09-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral pleural plaques due to asbestos exposure.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to 
October 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision in which the 
RO granted service connection for bilateral pleural plaques 
due to asbestos exposure (claimed as respiratory condition) 
and assigned an initial noncompensable rating, effective May 
31, 2006.  The Veteran perfect an appeal with regard to the 
initial disability rating assigned.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The issue of entitlement to a TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action, on his part, is 
required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Since May 31, 2006, the Veteran's asbestos-related pleural 
disease generally has been manifested by a diffusion capacity 
of the lung for carbon monoxide by the single breath method 
(DLCO(SB)) of no less than 46 and no greater than 67 percent 
predicted on pulmonary function tests (PFTs).




CONCLUSION OF LAW

Resolving the doubt in the Veteran's favor, the criteria for 
an initial 60 percent rating for bilateral pleural plaques 
due to asbestos exposure are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.96, 4.97, 
Diagnostic Code 6833 (effective prior to October 6, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

The RO's June 2006 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  It also included notice as to how 
disability ratings and effective dates are assigned, and the 
type of evidence that impacts these types of determinations, 
consistent with Dingess.  This notification would also apply 
to the "downstream" issue of entitlement to a higher initial 
rating.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once service connection is 
granted the claim is substantiated, additional VCAA notice is 
not required; and any defect in the notice is not 
prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007); Dingess, 19 Vet. App. at 491.  Thus, because the June 
2006 notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private treatment 
records, report of a VA examination conducted in October 
2008.  Both private and VA PFT results were included in the 
examination report, as such the Board finds this latter 
examination was adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and his representative.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the appeal.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2009).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The rating criteria for respiratory disorders were revised 
once during the pendency of this appeal, effective October 6, 
2006.  Although the criteria for rating respiratory 
disabilities were recently revised effective October 6, 2006, 
these new criteria only apply to new claims filed on or after 
October 6, 2006.  See 71 Fed. Reg. 52,457-01 (Sept. 6, 2006).  
As the Veteran's claim was filed prior to October 6, 2006, 
the Board will consider only the regulations in effect prior 
to October 6, 2006.  It will not consider the October 6, 2006 
revisions. 

The Veteran's asbestos-related pleural disease has been rated 
as interstitial lung disease analogous to asbestosis, under 
38 C.F.R. § 4.97, Diagnostic Code 6833.  See 38 C.F.R. 
§ 4.20.  Under the rating criteria in effect prior to October 
6, 2006 for rating interstitial lung disease, a 10 percent 
rating is warranted when Forced Vital Capacity (FVC) is of 75 
to 80 percent predicted or DLCO(SB) is of 66 to 80 percent 
predicted; a 30 percent rating is warranted when FVC is of 65 
to 74 percent predicted, or DLCO(SB) is of 56 to 65 percent 
predicted.  A 60 percent rating is warranted for FVC of 50 to 
64 percent predicted, or; DLCO(SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A maximum 100 percent rating is warranted for 
FVC less than 50 percent predicted, or; DLCO(SB) less than 40 
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
required outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6833 (effective prior to October 6, 2006).

Ratings for coexisting respiratory conditions will not be 
combined with each other; instead, a single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96 (effective prior 
to October 6, 2006).

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Considering the pertinent evidence in light of the above-
noted criteria, and resolving all doubt in the Veteran's 
favor, the Board finds that the record supports the 
assignment of an initial 60 percent rating, and no more, for 
the Veteran's asbestos-related pleural disease during the 
entire period under consideration.

Historically, the RO conceded that the Veteran was exposed to 
asbestos fibers during active duty in the Coast Guard.  
Private treatment records from the Massachusetts General 
Hospital (MGH) reveal x-rays studies showing bilateral 
calcified and noncalcified pleural plaques consistent with 
asbestos exposure taken in December 2005.  As a result, in 
the February 2007 rating decision on appeal, service 
connection was granted for the bilateral pleural plaques due 
to asbestos exposure, effective May 31, 2006, the date of 
receipt of the Veteran's claim.  

June 2006 PFTs performed at the MGH revealed FVC of 93 
percent predicted pre-bronchodilator and DLCO(SB)[Hb] of 54 
percent predicted and DLCO(SB) of 47 percent of predicted.

January 2007 PFTs performed at the MGH revealed FVC of 91 
percent predicted pre-bronchodilator and of 93 percent 
predicted post-bronchodilator with DLCO(SB) [Hb] of 67 
percent predicted and DLCO(SB) of 58 percent predicted.  
These test results reflected an abnormality of gas exchange 
and, when compared to the June 2006 PFTs, an increase in the 
DLCO.  May 2007 PFTs performed at the MGH revealed FVC of 95 
percent predicted pre-bronchodilator and of 93 percent 
predicted post-bronchodilator; no DLCO(SB) results were 
given.  September 2007 PFTs performed at the MGH revealed FVC 
of 102 percent predicted both pre-bronchodilator and post-
bronchodilator; no DLCO(SB) results were given, noting that 
there was not a significant response to inhaled 
bronchodilator.  The results of the May and September 2007 
PFTs included statements that serial measurements might be 
helpful to assess an ongoing/underlying restrictive 
ventilatory defect.

In a November 2007 statement, the Veteran's private physician 
at the MGH noted that his testing included a CT scan of the 
chest which showed evidence of pleural plaques; that, 
clinically, such plaques, in the absence of history of 
recurrent or severe chest infections, indicate asbestos  
exposure, most likely due to Veteran's service time; and that 
the Veteran also has chronic obstructive pulmonary disease 
(COPD), most likely due to a combination of cigarette smoking 
and the possible contribution from the asbestos exposure.

During an October 2008 VA examination, the Veteran complained 
of shortness of breath walking across lawn or after one 
flight of stairs.  He indicated that his ability to walk 
around varies (intermittent shortness of breath) and that he 
could walk 100 feet when he went shopping or went out.  On 
examination, the Veteran's lungs showed no dullness to 
percussion, rales or wheezes; however, mildly decreased 
breath sounds were noted.  Contemporaneous VA PFTs were 
similar to the June 2006 private PFT results and revealed 
slightly reduced FVC of 90 percent predicted and DLCO(SB) of 
54 percent predicted.  A chest x-ray revealed that the lungs 
were hyperinflated with patchy emphysema with no focal 
infiltrate or pleural effusion, noting noncalcified pleural 
plaques mostly in the left hemithorax with apparent calcified 
granulomatous change in the right upper lung with apical 
scarring.

As noted above, when a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  Here, the FVC results would not 
warrant even a compensable rating; however, in light of the 
facts that the Veteran's treating physician indicated that 
his COPD was the possible contribution from asbestos exposure 
and that the Veteran's DCLO(SB) results, since the award of 
service connection, generally have ranged from 47 to 58, the 
Board finds that an initial rating of 60 percent is 
warranted.  In this regard, the Board notes that the 
Veteran's FVCs appeared to seesaw for the period in question 
and, even though the Veteran's most recent private and VA 
PFTs show improvement, there is no indication that such 
improvement will be maintained under the ordinary conditions 
of life based on the two less than full and complete PFTs 
performed in May and September 2007, which did not give 
DLCO(SB) results.  The Board acknowledges that the October 
2008 VA examiner indicated that the PFTs were consistent with 
the Veteran's smoking history.  However, as the examiner did 
not indicate how much of the PFT findings were the result of 
the Veteran's pleural plaques without consideration of the 
Veteran's COPD, the Board must attribute the PFTs findings to 
the Veteran's service-connected disability.  See Mittleider, 
11 Vet. App. at 182.

Thus, since the award of service connection, and resolving 
all doubt in the Veteran's favor, the evidence shows that his 
bilateral pleural plaques due to asbestos exposure have been 
manifested by DLCO(SB) of at worse between 47 and 54 and, as 
such, warrant an initial 60 percent rating.  Such 
symptomatology warrants no more than a 60 percent schedular 
rating under Diagnostic Code 6833, but does not warrant 
staged ratings under Fenderson or Hart.  In this regard, 
during the entire period under consideration, there is no 
evidence that a higher, 100 percent rating is warranted 
because there is no showing that his service-connected 
respiratory disability resulted in FVC of less than 50 
percent predicted, or; DLCO(SB) of less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
required outpatient oxygen therapy.  In the absence of such 
findings, a 100 percent rating is not warranted.  See 
38 C.F.R. § 4.97, Diagnostic Code 6833.

The above determination is based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that, at any point since 
the award of compensation, the Veteran's service-connected 
respiratory disability has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extraschedular basis.  See 38 C.F.R. 
§§ 3.321(b).

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 38 
C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  Id. at 116.

In this case, the primary symptomatology associated with the 
Veteran's respiratory disability, shortness of breath as 
measured by PFTs is adequately contemplated in the relevant 
diagnostic code for rating interstitial lung disease 
analogous to asbestosis.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6833.  Accordingly, referral for extraschedular 
consideration is not warranted at this time.  


ORDER

An initial 60 percent rating for bilateral pleural plaques 
due to asbestos exposure is granted, subject to the 
provisions governing the award of monetary benefits.


REMAND

The Court has held that a TDIU is encompassed in a claim for 
increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's 
claim for a higher initial rating for PTSD includes a claim 
for TDIU.  

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).  

Here, the Veteran's sole service-connected disability, 
bilateral pleural plaques due to asbestos exposure, now is 
rated 60 percent disabling and, as such, meets the schedular 
requirements for consideration of a TDIU.  However, the Board 
cannot conclude based on the record that a TDIU is warranted 
due solely to the Veteran's service-connected respiratory 
disease.  That is because the Veteran has a long history of 
hypertension, peptic ulcer disease, coronary artery disease, 
and diabetes.  As yet, the Veteran has not submitted a VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  On remand, the 
Veteran will be asked to complete a VA Form 21-8940 so that 
VA will have information concerning employment.

After providing the appropriate notice with regard to a TDIU, 
VA should attempt to obtain any additional evidence for which 
the Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his 
representative, a letter requesting that 
the Veteran provide information, and, if 
necessary, authorization, to enable VA to 
obtain any additional evidence pertinent 
to the TDIU claim.  In particular, 
specifically request that the Veteran 
complete and submit a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, so 
that VA will have information concerning 
his past employment.  Explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit to substantiate 
entitlement to a TDIU and what VA will 
do.

The letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  Assist the Veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, and all notice and 
development deemed necessary relating to 
a TDIU has been obtained, adjudicate the 
issue of entitlement to a TDIU.  If the 
benefit sought remains denied and the 
Veteran files a notice of disagreement 
with that denial, issue to the Veteran 
and his representative a statement of the 
case (SOC) addressing the claim for 
entitlement to a TDIU.  Along with the 
SOC, the Veteran must be furnished a VA 
Form 9 (Appeal to Board of Veterans' 
Appeals), and afforded the applicable 
time period for perfecting an appeal as 
to this issue.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of the matter identified 
above (entitlement to a TDIU) may be 
obtained only if a timely appeal is 
perfected. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


